        Case 1:20-cv-00899-PAE-RWL Document 23
                                            22 Filed 08/25/20 Page 1 of 2




                                     O S B O R N L A W, p.c.
                                      43 West 43rd Street, Suite131
                                       New York, New York 10036


DANIEL A. OSBORN                                                                      TELEPHONE
LINDSAY M. TRUST                                                                      212 - 725 - 9800

                                                                                      FACSIMILE
                                                                                      212 - 500 - 5115




                                                      8/25/2020



                                             August 25, 2020




                   VIA ECF

                   Honorable Robert W. Lehrburger
                   United States Magistrate Judge
                   Southern District of New York
                   500 Pearl Street
                   Brooklyn, New York 11201

                          Re:      De Vanna v. Commissioner of Social Security,
                                   Civil Action No. 20-cv-0899

                   Dear Judge Lehrburger,

                           We write on behalf of plaintiff, Sabrina De Vanna, and
                   with the consent of the defendant, to request a 14-day extension of
                   time to file plaintiff’s motion for judgment on the pleadings.
                   Plaintiff’s motion is due on August 26, 2020. Plaintiff respectfully
                   requests an extension of time up to and including, September 9,
                   2020. This is plaintiff’s second request for an extension of time.

                          Subject to the approval of the Court, the parties propose the
                   following amended briefing schedule:

                                a. Plaintiff to serve her motion for judgment on the
                                   pleadings on or before September 9, 2020;
                                b. Defendant to serve its response/cross-motion on or
                                   before November 8, 2020; and
Case 1:20-cv-00899-PAE-RWL Document 23
                                    22 Filed 08/25/20 Page 2 of 2




Honorable Robert W. Lehrburger
August 25, 2020
Page 2

                 c. Plaintiff to serve her reply (if any) on or before
                    November 29, 2020.

                                           Respectfully submitted,


                                           s/Daniel A. Osborn
                                           Daniel A. Osborn
                                           OSBORN LAW, P.C.
                                           43 West 43rd Street, Suite 131
                                           New York, New York 10036
                                           Telephone:    212-725-9800
                                           Facsimile:    212-500-5115
                                           dosborn@osbornlawpc.com


cc: Leslie Ramirez-Fisher, Esq. (by ECF)




                     8/25/2020
